This matter coming on before the court after petition and answer having been filed and in the presence of the attorney for the petitioner and respondent, and the court having considered the evidence produced by both parties, and it appearing that petitioner was employed by the respondent, and that on or about the 25th day of May, 1927, he received an injury to his fingers, and it further appearing that he was employed as a brakeman whose duties were to pick up the waste paper lying about the machines after the papers were trimmed and carry it to the back, and it appeared on behalf of the respondent that the petitioner was instructed not to place any paper in the rolls and that he had done so on previous occasions, but each time he had been warned against doing same, and on the date of this alleged accident it appeared that he did place the paper in the rolls and caught his fingers, which caused the injuries which he filed the petition for.
I do find and determine that at the time of the alleged accident the petitioner was disobeying orders and he was not acting in the course of his employment.
Hí ❖ . Hi Hi Hi Hi
Charles E. Corbin, Deputy Commissioner.